internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-114625-97 date date a country b date c country d date e company date f country g date h date i cc intl br1-plr-114625-97 dear this is in response to your letter dated date requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that a’s surrender of his u s alien registration card green card did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code additional information was submitted in letters dated november and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a was born in country b on date c and had been a citizen of country b until his death his parents and his wife were also born in country b a was killed in country d on date e while on consulting assignment for his former employer the company a domestic_corporation prior to his death a was domiciled in country b and was subject_to country b income taxes at a rate comparable to the applicable u s income_tax base and rate a had retired from the company on date f a’s three children are all country b citizens two of them reside in country b and one resides with his wife and children in the united_states a received his green card in a resided in the united_states from to during which time he was employed by the company at its headquarters in the united_states previously a had been employed by a country b subsidiary of the company but subsequently was transferred to the company’s headquarters in the united_states in a and his family relocated to country g where they resided for four years subsequently a and his family returned to the united_states in in connection with his employment in a and his wife relocated to country b where they remained until when the company again asked them to return to the united_states for more than years prior to a’s initial move to the united_states he had his main residence and his tax_home in country b further country b had been a’s tax_home at all times when he was not residing in the united_states or country g and was his tax_home for two years prior to his death despite frequent periods of time spent outside country b a always maintained a permanent home in country b all of the chattels owned by a’s estate are physically located in country b as are all of his personal records cc intl br1-plr-114625-97 at least six months before a retired from the company he and his wife decided that they would return to country b in preparation for this they terminated the tenancy on their home in country b and arranged for building works to be undertaken to their home on date h a returned expatriated for gift and estate_tax purposes to country b with the intent to be domiciled there on date i a formally surrendered his green card expatriated for income_tax purposes at the u s embassy in country b a was not after giving up his green card a member of any clubs or of any professional organizations based in the united_states he was cremated in country b on the date of a’s expatriation his net_worth exceeded dollar_figure however the fair_market_value of his gross assets did not exceed dollar_figure a’s assets consist primarily of country b real_estate u s marketable_securities and two deferred_compensation plans qualified and nonqualified a’s wife will be subject_to country b tax during her life on any income earned by a’s assets at country b tax_rates that are comparable to the applicable u s income_tax rate prior to and following date h a made substantial intra-familial gifts to his wife the gifts made prior to date h were reported on a’s u s gift_tax returns the gifts made subsequent to date h qualified for the country b marital_deduction for country b gift and estate_tax purposes both the gifts made to a’s wife and the assets transferred to her from a’s estate will be includible in her estate and will be subject_to country b tax at rates that are comparable to the applicable u s rate sec_877 as amended by the health insurance portability and accountability act of generally provides that a u s citizen who loses citizenship or a long-term_resident who ceases to be taxed as a resident_of_the_united_states within the 10-year period immediately preceding the close of the taxable_year will be taxed on all of his or her u s source income as modified by sec_877 for such taxable_year unless such loss or cessation did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code sec_2107 generally provides that u s estate_tax will be imposed on the transfer of the taxable_estate of every nonresident decedent if the individual lost u s citizenship within the 10-year period ending on the date of death unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2501 of the code generally provides that a tax will be imposed for each calendar_year on the transfer of property by gift during such year by any individual resident or nonresident sec_2501 of the code provides that sec_2501 will not apply to the transfer of intangible_property made by a nonresident_not_a_citizen_of_the_united_states however sec_2501 of the code provides that this exception does not apply in the case of a donor who within the 10-year period ending with the date of a transfer lost u s citizenship unless such loss did not have cc intl br1-plr-114625-97 for one of its principal purposes the avoidance of u s taxes sec_877 of the code generally provides that any long-term_resident who ceases to be a lawful permanent resident_of_the_united_states or commences to be treated as a resident of a foreign_country under the provisions of a tax_treaty between the united_states and the foreign_country and who does not waive the benefits of such treaty applicable to residents of the foreign_country shall be treated for purposes of this section and sec_2107 sec_2501 and sec_6039 sic 6039g in the same manner as if such resident were a citizen_of_the_united_states who lost united_states citizenship on the date of such cessation or commencement for purposes of applying the foregoing provisions a former citizen is considered to have lost u s citizenship with a principal purpose to avoid u s citizenship if either i the individual’s average annual net u s income_tax for the five taxable years prior to expatriation exceeded dollar_figure as modified by post-1996 cost-of-living adjustments or ii the net_worth of the individual on the date of expatriation was at least dollar_figure as modified by post-1996 cost-of-living adjustments sec_877 of the code see also sec_2107 and sec_2501 of the code however a former citizen will not be considered to have lost citizenship with a principal purpose to avoid u s taxes as a result of the individual’s tax_liability or net_worth if he or she qualifies for an exception under sec_877 of the code to qualify for an exception a former citizen must be described in certain statutory categories and submit a ruling_request for a determination by the secretary as to whether the individual’s expatriation had for one of its principal purposes the avoidance of u s taxes sec_877 of the code see also sec_2107 and sec_2501 of the code under notice_97_19 1997_1_cb_394 as modified by notice_98_34 1998_27_irb_30 a former long-term_resident whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former resident is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_97_19 as modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling pursuant to notice_97_19 because he is described in two categories of individuals eligible to submit ruling requests prior to the issuance of notice_98_34 first on the date of a’s expatriation a was and continued to be until his death a citizen and resident fully liable to income_tax in country b the cc intl br1-plr-114625-97 country where a was born second a was also eligible to submit a request because his parents were born in country b all of the information required by notice_97_19 as modified by notice_98_34 was submitted including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_97_19 as modified by notice_98_34 it is further held that a will not be treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly established the lack of a principal purpose to avoid taxes under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to a’s u s tax_liability for the taxable years prior to expatriation or his united_states tax_liability for periods after his expatriation under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to any u s tax_return filed on behalf of a or his estate for the year in which this ruling was obtained whether or not a return is otherwise required to be filed this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a’s executor sincerely yours ___________________ allen goldstein reviewer office of associate chief_counsel international
